Judgment unanimously affirmed without costs. Memorandum: Supreme Court properly denied the petition seeking review of a determination of respondent Board of Parole that denied petitioner release on parole. Respondents’ determination is supported by the record and was made in accordance with the law, thereby foreclosing judicial intervention (see, Correction Law § 805; Matter of Despard v Russi, 192 AD2d 1076, lv denied 82 NY2d 652; Matter of Salcedo v Ross, 183 AD2d 771). (Appeal from Judgment of Supreme Court, Wyoming County, Dadd, J. — CPLR art 78.) Present — Green, J. P., Pine, Fallon, Callahan and Davis, JJ.